—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 27, 1999, convicting defendant, after a nonjury trial, of sodomy in the first degree, assault in the second degree (two counts), and endangering the welfare of a child, and sentencing him, as a second felony offender, to an aggregate term of I6V2 years, unanimously affirmed.
The court properly permitted defendant to represent himself at trial, after making an appropriately searching inquiry that ensured that defendant appreciated the dangers and disadvantages of self-representation and ascertained that the waiver of counsel was knowing, voluntary and intelligent (see, People v Smith, 92 NY2d 516, 520). Nothing in the court’s colloquy with defendant had the effect of minimizing the risks of self-representation.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility (see, People v Gaimari, 176 NY 84, 94). The complainant’s *393background did not render her testimony unbelievable and she provided a reasonable explanation for her initial failure to tell the police about the sexual aspect of the incident. We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J. P., Tom, Andrias, Lerner and Marlow, JJ.